JENKINS, Circuit Judge.
I concur in the result, but prefer to rest my judgment upon the ground that the appellant sues in his own right, and not in right of Gibson, and is therefore concluded by the Missouri adjudication. The bill nowhere asserts prosecution in right of Gibson, nor does it allege the insolvency of the latter. I am unable to distinguish the claim asserted in the bill from the claim made in the litigation in the courts of Missouri. It is essentially the same, *429and not another or different, claim, and is predicated upon the same facts. In my judgment, the doctrine of res adjudicata should have full force.